Title: From Alexander Hamilton to John Lillie, 31 January 1799
From: Hamilton, Alexander
To: Lillie, John


          
            Sir,
            New York Jany. 31st 1799
          
          I have received your letter of the 21st Instant expressing your surprise at your application being withdrawn, which was really so, altho’ I cannot recollect the source of the information. I shall pay particular attention to your request of being considered as a Candidate for a Majority. Let me assure you of the pleasure I shall take at all times of manifesting to you my esteem and regard believe me Sir with regard—Yr Obed. Serv
          
            A Hamilton
          
          John Lillie Esqr.
        